PER CURIAM
Defendant appeals his convictions for attempted first-degree rape, ORS 163.375, first-degree sodomy, ORS 163.405, and first-degree sexual abuse, ORS 163.427. On appeal, he raises numerous challenges to his convictions, which we reject without discussion. Defendant further contends that the trial court erred in imposing a compensatory fine of $20,000 to pay for future psychological treatment for the victim. Defendant asserts that no evidence was presented to support such a fine. The state concedes that, under State v. Donahue, 165 Or App 143, 995 P2d 1202 (2000), such fines cannot be imposed in the absence of evidence that the victim has actually suffered a pecuniary loss and that there was no such evidence here. We find the state’s concession to be well founded and, consequently, accept it.
Compensatory fine vacated; remanded for resentencing; otherwise affirmed.